Citation Nr: 1014456	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  05-39 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
service-connected right knee disability, to include a 
separate compensable rating for arthritis with limitation of 
motion. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
INTRODUCTION

The Veteran served on active duty from December 1981 to 
December 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision of the 
Roanoke, Virginia, regional office (RO) of the Department of 
Veterans Affairs (VA).  This decision, in pertinent part, 
denied a rating in excess of 10 percent for a service-
connected right knee disability.  The RO also disallowed a 
previously denied claim for service connection for a back 
disorder.  The Veteran appealed both determinations to the 
Board.

In March 2007, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge, sitting at the RO.  In 
November 2008, the Board found that new and material evidence 
had been received to reopen the claim for service connection 
for a back disability, and granted that claim on the merits.  
The claim for a rating in excess of 10 for the service- 
connected disability of the right knee was remanded for 
additional development.

Following the receipt of additional evidence, the Appeals 
Management Center (AMC) confirmed and continued the prior 10 
percent evaluation for the right knee.  The case was returned 
to the Board in November 2009.  However, another remand was 
required to obtain additional records identified by the 
Veteran subsequent to the previous remand.  The AMC has again 
confirmed and continued the 10 percent evaluation.  The 
appeal was returned to the Board, and is now presented for 
further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's right knee instability is productive of no 
more than slight impairment, even after consideration for 
additional impairment due to pain, weakness, incoordination 
and fatigability after repetitive motion. 

2.  The Veteran has X-ray evidence of degenerative joint 
disease of the right knee with objective evidence of painful 
motion.  

3.  The Veteran retains extension to zero degrees and flexion 
to at least 110 degrees even after consideration for 
additional impairment due to pain, weakness, incoordination 
and fatigability after repetitive motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for instability of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Code 5257 
(2009).

2.  The criteria for a separate 10 percent evaluation, but no 
more, for degenerative joint disease with painful motion of 
the right knee have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 
4.45, 4.59, 4.71a, Codes 5003-5010, 5260, 5261 (2009); 
VAOPGCPREC 9-98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In the present appeal, service connection has been granted, 
and the first three Dingess elements are substantiated.  
Further notice in this regard is not required.  The veteran 
was provided with basic notification regarding what the 
evidence must show to substantiate his claim for increased 
evaluations, what portion of that evidence would be provided 
by VA, what portion of the evidence should be submitted by 
the Veteran, and the assistance VA could provide the Veteran 
in obtaining that evidence in an April 2004 letter.  This 
information was provided to the Veteran prior to the initial 
adjudication of his claim.  

After the Veteran submitted his notice of disagreement with 
the initial adjudication, he was provided with more detailed 
notification in March 2006, December 2008, and April 2009.  
These letters repeated much of what the Veteran was 
previously told, but they also provided notification 
regarding the degrees of disability and the establishment of 
effective dates.  The Veteran was also provided with 
additional information regarding the rating codes utilized 
for the evaluation of his service connected disability.  

As the notifications pertaining to disability evaluations and 
effective dates came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
However the timing deficiency was remedied by the 
readjudication of the claims in April 2009 and February 2010 
after sending the proper notice.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).  The Board concludes that the duty to 
notify the Veteran has been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the Veteran has been 
afforded recent VA examination of his disabilities.  All 
pertinent treatment records have been obtained.  The Veteran 
has presented testimony regarding his disability to the 
undersigned Veterans Law Judge.  In April 2009, the Veteran 
responded to a supplemental statement of the case by 
indicating he had no additional evidence to submit.  As there 
is no indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty to 
assist provisions of the VCAA have been met. 

Increased Evaluation

The Veteran contends that the 10 percent evaluation currently 
assigned to his right knee disability is inadequate to 
reflect the level of impairment caused by this disability.  
He notes that he is in receipt of ongoing treatment for knee 
pain, that he uses a knee brace, and that his disability 
results in instability.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board will consider whether or not a staged 
rating is appropriate for the period on appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Entitlement to service connection for a right knee disability 
was established in a June 1986 rating decision.  This 
decision assigned a 10 percent evaluation under the rating 
code 38 C.F.R. § 4.71a, Code 5257 for other impairment of the 
knee, including instability or recurrent subluxation.  This 
evaluation currently remains in effect.  

Impairment of the knee resulting in severe recurrent 
subluxation or lateral instability is evaluated as 30 percent 
disabling.  Moderate impairment of the knee due to recurrent 
subluxation or lateral instability is evaluated as 20 percent 
disabling.  Slight impairment merits a 10 percent evaluation.  
38 C.F.R. § 4.71a, Code 5257.

Although the Veteran's right knee has been evaluated on the 
basis of subluxation and instability to this point, the 
General Counsel of the VA has stated that if a 
musculoskeletal disability is rated under a specific 
diagnostic code that does not appear to involve limitation of 
motion, and another diagnostic code predicated upon 
limitation of motion may be applicable, the other diagnostic 
code must be considered.  For a knee disability rated under 
38 C.F.R. § 4.71a, Code 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under 38 C.F.R. § 4.71a, Codes 5260 or 
5261 does not need to be compensable but must at least meet 
the criteria for a zero percent rating.  A separate rating 
for arthritis could also be established based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98; see also 38 C.F.R. § 4.71a, Codes 5003-5010.  

Separate evaluations may be assigned when there is loss of 
both extension and flexion of the knee.  VAOPGCPREC 9-04.

Normal range of motion of the knee is zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II. 

Limitation of extension to 45 degrees is evaluated as 50 
percent disabling.  Limitation of extension to 30 degrees 
receives a 40 percent evaluation.  20 degrees of extension is 
evaluated as 30 percent disabling.  Limitation of extension 
to 15 degrees merits a 20 percent evaluation.  Limitation of 
extension to 10 degrees is evaluated as 10 percent disabling.  
Limitation of extension to 5 degrees is evaluated as 0 
percent disabling.  38 C.F.R. § 4.71a, Code 5261.  

Flexion that is limited to 15 degrees is evaluated as 30 
percent disabling.  Limitation of flexion to 30 degrees 
merits a 20 percent evaluation.  Limitation of flexion to 45 
degrees warrants a 10 percent evaluation.  Limitation of 
flexion to 60 degrees is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Code 5260.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence includes the report of an April 2003 VA X-ray 
study of the right knee.  The finding was of minimal 
degenerative change in the medial knee joint compartment of 
the right knee.  

VA treatment records from June 2003 show that the Veteran was 
using a medial unloader brace for his right knee and that it 
was helping.  

October 2003 VA treatment records show that the Veteran had 
begun using a knee brace in April 2003.  He reported that 
this had completely resolved his knee pain, although he also 
used medication when necessary.  

The Veteran was afforded a VA examination of his knees in 
August 2004.  He was noted to have a history of a fracture of 
the right mid-femur as a result of a fall during service.  
This has been treated with a rod, which had since been 
removed.  There had been no surgery for the right knee.  
Currently, the Veteran reported tightness under the right 
kneecap.  He estimated his knee pain as six or seven on a 
scale to ten, with ten being the worst pain.  He had weakness 
and stiffness of the right knee.  There was no heat, 
swelling, or redness.  The Veteran had instability but no 
locking.  Fatigability and lack of endurance was noted.  
Flare-ups were reported, which involved increased pain but no 
decreased function.  The Veteran wore a brace but did not use 
a crutch, cane, or corrective shoe.  

On examination, the Veteran's gait was normal.  He walked on 
his heels and toes without pain.  There was some pain in the 
right knee if he walked on the outsides of his feet.  
Strength of the lower extremities was normal.  The right knee 
had swelling, deformity, and crepitus.  There was no laxity 
or tenderness.  The range of motion was zero to 120 degrees 
actively, zero to 130 passively, and zero to 132 after 
fatiguing, all with pain.  The examiner noted that the 
Veteran had very large thighs and calves that interfered with 
the maximum flexion of the knees.  The examiner stated that 
there was no decrease in the range of motion or the joint 
function of the right knee due to pain, fatigue, weakness, or 
lack of endurance following repetitive use.  An old X-ray of 
the right knee showed moderate degenerative changes but an 
August 2004 X-ray study showed mild degenerative changes of 
the medial and lateral knee joint compartments and minor 
degenerative changes in the patellofemoral joint.  The 
diagnoses included right knee with moderate degenerative 
joint disease changes.  

Private medical records from January 2006 show that the 
Veteran was seen for complaints of right knee pain.  He was 
scheduled for a magnetic resonance imaging study (MRI) that 
same month, which yielded an impression of mild 
chondromalacia of the medial and lateral joint compartments 
with minimal grade I to II chondromalacia patella.  There was 
no definite meniscal or ligamentous injury seen, although 
there was a little myxoid degeneration in the medial 
meniscus.  A Baker's cyst was identified, as was some tiny 
joint effusion.  A large fluid collection was identified 
which likely represented prepatella bursitis.  

VA treatment records dated February 2006 state that the 
Veteran had moderate prepatellar effusion.  There was no 
palpable posterior cyst.  The ligaments were normal.  The 
examination was positive for crepitus but negative for 
meniscus signs.  

February 2007 VA treatment records show that the Veteran 
continued to have pain.  He was encouraged to loose weight 
and wear his knee brace as much as possible.  

The Veteran was provided another VA examination of his right 
knee in January 2009.  The claims folder was reviewed by the 
examiner.  The Veteran again reported tightness of the right 
kneecap and said the knee continued to bother him.  Pain was 
six or seven on a scale to ten, although a flare-up might 
take it to a nine.  He had weakness and stiffness of the 
right knee.  There was no heat, swelling, or redness.  The 
Veteran had instability but no locking.  Fatigability and 
lack of endurance was noted.  He continued to use a brace but 
no other assistive devices.  There was no dislocation or 
recurrent subluxation, and no constitutional symptoms of 
inflammatory arthritis.  

The physical examination revealed an obese male in no 
distress.  The right knee had swelling and crepitus but no 
tenderness, laxity, or deformity.  He could extend the right 
knee to zero degrees actively and passively, and after 
fatigue.  Flexion was 110 degrees actively, 120 degrees 
passively, and 125 degrees after fatigue.  All movements were 
done with pain.  Strength was normal.  The examiner stated 
that there was no decrease in the range of motion or 
additional limitation of joint function due to pain, 
weakness, or fatigue after repetitive use of the joint.  
There was no objective evidence of incoordination or 
weakness.  The legs were of equal length.  An X-ray study 
showed narrowing of the medial joint compartment and of the 
patellofemoral joint compartment, with no fracture or 
effusion, resulting in an impression of mild degenerative 
joint disease.  The diagnoses included mild degenerative 
joint disease involving the medial joint compartment and the 
patellofemoral joint space of the right knee.  

February 2009 VA treatment records show that the Veteran 
continued to use his knee brace.  He received a 
corticosteroid injection of the right knee in March 2009.  

The Veteran reported in May 2009 that the injection had 
helped, and that he no longer experienced the diffuse pain 
that had formerly been present.  He continued to experience 
pain along the medial aspect of the knee while ambulating.  
On examination, the Veteran was in no apparent distress.  He 
was obese, although other notes state he was losing weight.  
The knee was stable to varus and valgus testing, as well as 
anterior and posterior drawer sign testing.  The range of 
motion was from zero to 130 degrees.  An X-ray showed medial 
joint line narrowing of the right knee.  

The Board finds that entitlement to an increased evaluation 
under the rating code for other impairment of the knee is not 
warranted.  The Veteran reported weakness, stiffness, and 
instability at the August 2004 and January 2009 VA 
examinations.  He also had pain and flare-ups consisting of 
increased pain.  He wears a brace, which records show has 
improved his symptoms.  However, these examinations were 
negative for objective evidence of laxity.  The Veteran did 
not have any locking.  The January 2006 MRI did not find any 
ligamentous damage, February 2006 treatment records found 
that the ligaments were normal, and May 2009 records show 
that the knee was stable to varus and valgus testing, as well 
as anterior and posterior drawer sign.  The August 2004 and 
January 2009 examinations found that there was no additional 
impairment due to pain, weakness, incoordination or 
fatigability after repetitive motion.  The symptoms 
demonstrated by these two examinations were very similar.  
The Board finds that the Veteran's reports of instability 
without objective evidence on testing and no additional 
functional impairment with repetitive motion equates to no 
more than slight impairment for the entire period on appeal, 
which merits continuation of the 10 percent evaluation that 
is currently assigned for instability.  38 C.F.R. § 4.71a, 
Code 5257.  

However, the Board also finds that the Veteran is entitled to 
a separate 10 percent evaluation based X-ray evidence of 
arthritis and objective evidence of painful motion.  
Arthritic changes were demonstrated by X-ray studies obtained 
in August 2004, January 2009 and May 2009, as well as on an 
MRI conducted in January 2006.  The August 2004 and January 
2009 examinations both state that pain was present on all 
range of motion testing.  Thus, the Veteran is entitled to a 
10 percent evaluation, but no more, for X-ray evidence of 
degenerative arthritis with painful motion.  VAOPGCPREC 9-98, 
38 C.F.R. § 4.59, Codes 5010-5003.  

The Board has also considered entitlement to separate 
evaluations for the right knee on the basis of loss of 
extension and flexion, but this is not supported by the 
evidence.  Extension must be limited to 5 degrees or flexion 
must be limited to 60 degrees in order to receive such a 
separate evaluation for either movement.  However, every 
examination shows that the Veteran retains full extension and 
at least 110 degrees of flexion even with consideration of 
additional limitation of function due to pain, weakness, 
incoordination and fatigue.  The Board notes that the 
Veteran's symptoms as well as the recorded measurements have 
been relatively consistent throughout the entire period on 
appeal.  Therefore, there is no basis for separate 
evaluations based on limitation of motion for either 
limitation of flexion or extension.  VAOPGCPREC 9-98, 
VAOPGCPREC 9-04, 38 C.F.R. § 4.71a, Code 5260, 5261.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
instability of the right knee is denied.  

A separate 10 percent rating, but no more, for X-ray evidence 
of degenerative arthritis of the right knee with painful 
motion is granted, subject to the provisions governing the 
award of monetary benefits. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


